UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6506


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH PRYSOCK, a/k/a JoJo,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   Margaret B. Seymour, Chief District
Judge. (1:06-cr-00676-MBS-1)


Submitted:   June 7, 2012                   Decided:   July 13, 2012


Before KING, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Prysock, Appellant Pro Se. Jimmie Ewing, Mark C. Moore,
Assistant United States Attorneys, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Joseph    Prysock   appeals   the   district   court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence. *   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     United States v. Prysock, No. 1:06-cr-00676-

MBS-1 (D.S.C. Feb. 17, 2012).      We deny as unnecessary Prysock’s

motion for a certificate of appealability and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               AFFIRMED




     *
       Although Prysock argues on appeal that the district court
erred in denying his post-conviction motion filed pursuant to 28
U.S.C.A. § 2255 (West Supp. 2011), we have no authority to
entertain this claim.   Prysock’s notice of appeal specifically
sought review of the district court’s order denying his
§ 3582(c)(2) motion and, in any event, was not timely as to the
lower court’s earlier ruling denying Prysock’s § 2255 motion.
Thus, we lack jurisdiction to consider Prysock’s challenge to
the denial of § 2255 relief.



                                   2